DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (U.S. Publication 2019/0005355) in view of Kim (U.S. Patent 10,467,503), Kim ‘185 (U.S. Patent 10,325,185) and Reino (WO 2020/038589). 

As to claim 1, Joyce discloses a method comprising: 
processing, using at least one processor of an electronic device, each of multiple images using a photometric augmentation engine, the photometric augmentation engine performing one or more photometric augmentation operations (p. 2, section 0014-0015; p. 5, sections 0039-0044; each input image is randomly changed using a photometric augmentation such as saturation change, exposure change, or contrast normalization; the operations are done in software so the software performing the operations would read on a “photometric augmentation engine”);
applying, using the at least one processor, multiple layers of a convolutional neural network to each of the images, each layer generating a corresponding feature 
Joyce does not disclose, but Kim does disclose processing, using the at least one processor, a first one of the feature maps using a first feature augmentation engine between a first pair of consecutive layers of the multiple layers, the first feature augmentation engine performing a first set of one or more feature augmentation operations on each of the at least one feature map and processing, using the at least one processor, a second one of the feature maps using a second feature augmentation engine between a second pair of consecutive layers of the multiple layers, the second feature augmentation engine performing a second set of one or more feature augmentation operations on the second feature map, wherein the second set is different from the first set (fig. 2; fig. 4; col. 5, line 61-col. 6, line 4; col. 7, lines 29-37; col. 8, lines 25-28; a first and second CNN module each include an adjusting layer operating to augment feature maps randomly between encoding and decoding layers; while the reference recites a “layer” and the claims recite an “engine”, there does not appear to be any difference between the two other than the name since both augment/adjust existing feature maps between other layers; if a different random seed value is used in each module, which is one way the reference works, the sets of operations to create the function output would be different).  The motivation for this is to reflect various cases needed for training (col. 7, lines 45-55). It would have been obvious to one skilled in the art to modify Joyce to process, using the at least one processor, a first one of the feature maps using a first feature augmentation engine between consecutive layers of the multiple layers, the first feature augmentation engine performing a first set of one or 
Joyce does not disclose, but Kim ‘185 does disclose the second pair of consecutive layers being different from the first pair (fig. 2; elements 210-1, 210-N; col. 12, lines 49-65; each batch normalization layer between a convolution layer and an activation layer includes a linear operation to adjust a feature map based on the range of the feature map; each convolution layer/activation layer group has a batch normalization layer with linear operation between two other layers and so the operation is done for numerous different pairs of convolution and activation layers; while the reference recites a “layer” and the claims recite an “engine”, there does not appear to be any difference between the two other than the name since both augment/adjust existing feature maps between other layers and thus the “batch normalization layer” can read on an engine between two consecutive layers). The motivation for this is to converge each of multiple data sets to a specific range. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Joyce and Kim to modify data between a second pair of consecutive layers different from the first pair in order to converge each of multiple data sets to a specific range as taught by Kim ‘185.


As to claim 4, Joyce discloses wherein the one or more photometric augmentation operations are randomly selected from a group of possible photometric augmentation operations comprising two or more of: a hue operation, a saturation operation, a motion blur operation, a gamma operation, a brightness operation, a sensor noise operation, or a contrast operation (p. 2, section 0014; augmentation operations such as saturation changes or exposure changes, which would augment brightness, are selected at random).

As to claim 8, see the rejection to claim 1. Further, Joyce discloses at least one memory configured to store multiple images and at least one processing device configured to perform the method (p. 5, sections 0039-0044). 

As to claim 11, see the rejection to claim 4.

As to claim 15, see the rejection to claim 1. Further Joyce discloses a non-transitory machine-readable medium containing instructions that when executed cause at least one processor of an electronic device to perform the method (p. 5, sections 0039-0044). 

	As to claim 18, see the rejection to claim 4.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kim, Kim ‘185, and Reino and further in view of Ozdemir (U.S. Publication 2019/0122073). 

As to claim 3, Joyce does not disclose, but Ozdemir does disclose a method further comprising:
randomly skipping processing of a third one of the feature maps (p. 6, section 0046; p. 7, section 0054; p. 11, section 0068; a feature map can be processed by applying dropout or other augmentations such as zoom, translation, or rotation; the processing can be performed or skipped based on a probability). The motivation for this is to obtain a final nodule detection output with an associated confidence level (p. 7, section 0054). It would have been obvious to one skilled in the art to modify Joyce, Kim, Kim ‘185, and Reino to randomly skip processing of a third feature map in order to 

As to claim 10, see the rejection to claim 3.

	As to claim 17, see the rejection to claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kim, Kim ‘185, and Reino and further in view of Jaderberg (U.S. Publication 2016/0358038).

As to claim 5, Joyce does not disclose, but Jaderberg does disclose wherein the group of possible feature augmentation operations comprises two or more of: a homography transform operation, a crop operation, a zoom operation, or a flip operation (p. 2, sections 0027-0032; the matrix allows augmentation operations of the feature map that include at least cropping and zooming/scaling). The motivation for this is to have a neural network learn invariance (p. 1, section 0006). It would have been obvious to one skilled in the art to modify Joyce, Kim, Kim ‘185, and Reino to select two or more of a homography transform operation, a crop operation, a zoom operation, or a flip operation in order to have a neural network learn invariance as taught by Jaderberg. 

As to claim 12, see the rejection to claim 5.

.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce, Kim, Kim ‘185, Reino, and Jaderberg and further in view of Alesiani (U.S. Publication 2019/0147621).

As to claim 6, Joyce does not disclose, but Alesiani does disclose the one or more feature augmentation operations comprise the homography transform operation and the homography transform operation is performed using a homography matrix, the homography matrix comprising one or more randomly-determined values (fig. 8; p. 1, section 0023; p. 3-4, section 0042; homography is performed on a feature map using randomly generated positive or negative values in a matrix). The motivation for this is to improve depth estimation, object tracking and object classification. It would have been obvious to one skilled in the art to modify Joyce, Kim, Kim ‘185, Reino, and Jaderberg to use the homography transform operation using a homography matrix, the homography matrix comprising one or more randomly-determined values in order to improve depth estimation, object tracking and object classification as taught by Alesiani.

As to claim 13, see the rejection to claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kim, Kim ‘185, and Reino and further in view of Wong (U.S. Publication 2021/0073588).

As to claim 7, Joyce does not disclose, but Wong does disclose diversifying the images and shuffling the images into different subsets before processing the images using the photometric augmentation engine (p. 4, section 0030; p. 5, section 0038; p. 5-6, section 0046; before an engine performs training and augmenting training images, the images are diversified/shuffled into training, validation, and testing subsets). The motivation for this is to provide coefficients and test after search (p. 6, section 0047). It would have been obvious to one skilled in the art to modify Joyce, Kim, Kim ‘185, and Reino to diversify the images and shuffle the images into different subsets before processing the images using the photometric augmentation engine in order to provide coefficients and test after search as taught by Wong.

As to claim 14, see the rejection to claim 7.

	As to claim 20, see the rejection to claim 7.

	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Kim, Kim ‘185, and Reino and further in view of Pinkovich (U.S. Publication 2021/0034921). 

As to claims 21-23, Joyce does not disclose, but Pinkovich does disclose, wherein the one or more photometric augmentation operations comprise at least two photometric augmentation operations for each of the multiple images; and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612